Citation Nr: 18100395
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-08 823
DATE:	April 11, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	1
 
ORDER
Service connection for bilateral hearing loss is granted.
Service connection for tinnitus is granted.
FINDINGS OF FACT
1. Resolving all doubt in favor of the Veteran, his bilateral hearing loss is the result of his active service.
2. Resolving all doubt in favor of the Veteran, his tinnitus is the result of his active service.
CONCLUSIONS OF LAW
1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active service in the Army from September 1956 to June 1959.
This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing is of record.
Service Connection
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 
The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  
In December 2011, VA determined that the Veterans service treatment records (STRs) from his active service were unavailable.
In February 2014, Dr. Charles A. Kosove examined the Veteran.  Dr. Kosove diagnosed the Veteran with bilateral hearing loss and tinnitus.  Dr. Kosove opined that the Veterans bilateral hearing loss and tinnitus were more likely than not due to his active service as he was exposed to high explosive detonations.
At the January 2018 Board hearing, the Veteran testified that he was exposed to loud noises during his active service.  He testified that he was assigned to explosive ordinance disposal.  He testified that his bilateral hearing loss and tinnitus both began in service and that he continues to have bilateral hearing loss and tinnitus.
As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veterans claims is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veterans favor.  Accordingly, the Veterans claims for service connection for bilateral hearing loss and tinnitus are granted.
In light of this result, a detailed discussion of VAs various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

REMANDED ISSUE
Regarding the Veterans service connection claim for skin cancer, at the Board hearing, the Veteran credibly testified that he was exposed to radiation on his legs during his active service.  He testified that his duties required him to use a small cylinder full of Cobalt-60 in order to obtain x-rays of bombs.  He testified that he was diagnosed with skin cancer in his legs in 1997.  
The Veteran has submitted multiple lay statements of other veterans that were assigned similar duties.  The Veteran also submitted numerous medical articles concerning radiation exposure and skin cancer.
As discussed above, VA attempted to obtain the Veterans STRs but determined they were unavailable.  In addition, the Veteran attempted to obtain records regarding radiation exposure from the Department of the Army and the Department of the Navy, but each notified the Veteran that no records were found.
As such, a remand is necessary to obtain a radiation dose estimate based on the Veterans credible testimony, the lay statements from other veterans, and the submitted medical articles. 


The matter is REMANDED for the following action:
1. Forward the Veterans claims file to the Undersecretary for Health to prepare a radiation dose estimate for the Veteran. 
2. After the Undersecretary for Health responds with a radiation dose estimate for the Veteran, review that estimate and determine whether any additional development of this claim is required, to include whether it should be sent to the Undersecretary for Benefits. 
If the Veteran is found to have been exposed to ionizing radiation during service, then schedule him for the appropriate VA examination(s), as needed to determine whether it is at least as likely as not (50 percent probability or greater) that his skin cancer was caused by or related to his active service.
3. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
MATTHEW W. BLACKWELDER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Tim Berryman, Associate Counsel 

